Citation Nr: 1521769	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include by virtue of a separate compensable rating for anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1972 to December 1979 and from July 1984 to May 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO), that continued a 20 percent rating for lumbar disc disease and granted service connection for PTSD and assigned a 50 percent rating, effective June 29, 2009.  In April 2011, a hearing was held before a Decision Review Officer (DRO).  In his September 2011 substantive appeal, the Veteran requested a hearing before the Board; RO electronic correspondence dated in February 2015 indicates that he no longer wants a hearing before the Board.  A May 2013 rating decision assigned an increased staged rating of 40 percent for lumbar disc disease, effective April 25, 2012.  In May 2013, a another hearing was held before a DRO.  Transcripts of both DRO hearings are associated with the record.  

March 2014 correspondence from the Veteran raised claims of entitlement to awards of separate service connection for spinal stenosis and left sacroiliitis (an October 2008 final rating decision denied service connection for left sacroiliac pain, and such claim would require reopening prior to any de novo review).  In January 2015 correspondence, the Veteran clarified that he believes such pathology should be rated separately from his service-connected lumbar spine disability.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over them, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The matter of the rating for PTSD, to include entitlement to a separate compensable rating for related anxiety, is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.
FINDING OF FACT

In a statement dated January 29, 2015 (received by VA on that date), and prior to the promulgation of a Board decision in the matter of the rating for lumbar disc disease, the Veteran requested that his appeal in the matter be withdrawn.


CONCLUSION OF LAW

Regarding the claim for an increased rating for lumbar disc disease, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION


Dismissal of Appeal

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

Regarding the rating for lumbar disc disease, in a written statement dated January 29, 2015 (and received by VA on that date), the Veteran withdrew his appeal in the matter.  Consequently, there is no allegation of error of fact or law with respect to such claim remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider an appeal in the matter.
ORDER

The appeal seeking an increased rating for lumbar disc disease is dismissed.


REMAND

A the outset the Board notes that in his September 2011 substantive appeal the Veteran requested a videoconference hearing before the Board.  In a February 2015 internal VA electronic communication it is noted that he no longer desires such hearing, and that sentiment is entered on the certification of the appeal to the Board.  However, the record does not include a communication from the Veteran or his representative indicating that is so (withdrawing the hearing request).  He should be afforded opportunity to do so, and if he does not, scheduling of a videoconference hearing would be indicated.  

Regarding the rating for PTSD, the RO has acknowledged that anxiety is part and parcel of that service-connected disability entity.  Notably, regarding this issue the RO (erroneously, based on a document in the electronic record pertaining to another Veteran), notified the Veteran in an October 2014 supplemental statement of the case (SSOC) that his appeal was withdrawn.  The record does not include a communication by the Veteran or his representative in writing or on the record at a hearing expressing intent to withdraw the appeal seeking an increased rating for mental disability.  Subsequently, in January 2015, the Veteran submitted a statement clarifying his claims and indicating that he seeks an increased rating for mental disability by virtue of a separate rating for anxiety.  Notably, in February 2015, only the Veteran's appeal seeking an increased rating for lumbar disc disease was certified to the Board.  And in April 2015 written argument the Veteran's representative indicated that the only issue on appeal was an increased rating for lumbar spine disability.  These circumstances suggest that the actions by the RO and presentation by his representative might not reflect the Veteran's actual intentions, and clarification is needed (followed by any development suggested by the clarification).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to clarify, in writing (a) whether or not he is withdrawing his appeal seeking an increased rating for mental disability and, if not, (b) whether he has withdrawn his request for a videoconference hearing before the Board in the matter.  If he has withdrawn this appeal, it should be so processed.  If he has not withdrawn his appeal for a higher rating for a mental disability and has not withdrawn his request for a videoconference hearing before the Board in the matter, the AOJ should schedule  him for such hearing.  Thereafter, the claim should be processed in accordance with established appellate practices.

2.  If (and only if) the Veteran  has not expressly withdrawn his appeal in the matter of the rating for mental disability and has withdrawn his request for a hearing before the Board in the matter, the AOJ should arrange for all further development of medical evidence indicated (i.e., arrange for the treatment records in the record to be updated, and for a contemporaneous examination -with the examiner expressly asked to indicate whether or not the Veteran has any symptoms of anxiety that are not encompassed in the criteria for rating PTSD, i.e., are separate and distinct from the symptoms of PTSD), and readjudicate the claim for an increased rating for PTSD with anxiety.   Thereafter, the AOJ should review the record and readjudicate the increased rating for a mental disability claim (to include on the basis of a separate rating for anxiety). If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


